Title: John Wayles Eppes to Thomas Jefferson, 2 April 1810
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir,
             
                     Washington 
                     April 2. 1810.
          
          Since Mr Carr left us I have been confined at least two thirds of my time—I am at present confined to my room—During the whole
			 winter I have been subject to relapses more or less violent and life at
			 times has been felt almost as a burthen of which I would be willing on any terms to be released—My complaint has in every attack been confined to the same knee—which was for the first time
			 attacked
			 last fall—
          Our prospects here brighten although from the proceedings of Congress it could never be discovered—Sanguine
			 hopes appear to be entertained by the members of the Executive department that Mr Pinkney will conclude an arrangement with Wellesley not differing from Erskines except that Holland is to be considered as a dependence of France—This idea has suspended all the proceedings of Congress and we shall neither adjourn or change our position until we hear from Europe—
          I shall not wait for the rising of Congress but ask leave of absence in 10 or twelve days, say from the 15th of april—at what
			 time do you propose coming to Eppington—I feel most dreadfully anxious to see Francis, and should deeply regret being absent when you arrive—I shall go to North Carolina & could wish so to arrange my trip that I shall not miss the happiness of seeing you, a pleasure which I fear I shall rarely know after the termination of the chancery suit—accept for your happiness every wish & assurances of sincere attatchment—
          
            Yours sincerely
            
                  Jno: W: Eppes
          
        